Exhibit 10.1

EXECUTION VERSION

GORES SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT is entered into this        day of July, 2016, by
and between Gores Holdings, Inc., a Delaware corporation (the “Company”), and
the undersigned (“Subscriber”).

WHEREAS, the Company intends to enter into that certain Master Transaction
Agreement, to be dated as of the date hereof (the “Transaction Agreement”),
pursuant to which the Company will acquire from the Sellers named therein all of
the entities and interests comprising the business of the Hostess Brands (the
“Hostess Business”), on the terms and subject to the conditions set forth
therein (the “Transaction”); and

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company that number of shares of the Company’s Class A
common stock, par value $0.0001 per share set forth on the signature page hereto
(the “Acquired Shares”), for a purchase price of $9.18032787 per share, or the
aggregate amount set forth on the signature page hereto (the “Purchase Price”),
and the Company desires to issue and sell to Subscriber the Acquired Shares in
consideration of the payment of the Purchase Price by or on behalf of Subscriber
to the Company on or prior to the Closing (as defined below);

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Company hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Acquired Shares
(such subscription and issuance, the “Subscription”).

2. Closing.

a. The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the anticipated consummation of the Transaction. The Closing
shall occur one (1) business day prior to the anticipated closing date of the
Transaction. Upon not less than five (5) business days’ written notice from (or
on behalf of) the Company to Subscriber (the “Closing Notice”) that the Company
reasonably expects all conditions to the closing of the Transaction to be
satisfied on a date that is not less than five (5) business days from the date
of the Closing Notice, Subscriber shall deliver to the Company on the closing
date specified in the Closing Notice (the “Closing Date”) the Purchase Price for
the Acquired Shares by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice
against delivery by the Company to Subscriber of the Acquired Shares in book
entry form.

b. The Closing shall be subject to the conditions that, on the Closing Date:

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;



--------------------------------------------------------------------------------

(ii) all representations and warranties of the Company and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by each of the Company and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date;

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby;
and

(iv) all conditions precedent to the closing of the Transaction, including the
approval of the Company’s shareholders, shall have been satisfied or waived.

c. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Agreement.

3. Company Representations and Warranties. The Company represents and warrants
that:

a. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

b. The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment therefor in accordance with the terms of this
Subscription Agreement, the Acquired Shares will be validly issued, fully paid
and non-assessable and will not have been issued in violation of or subject to
any preemptive or similar rights created under the Company’s amended and
restated certificate of incorporation or under the Delaware General Corporation
Law.

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable against it in accordance with its terms,
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

d. The issuance and sale of the Acquired Shares and the compliance by the
Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions contemplated herein will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Company or any
of its subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed
of trust, loan agreement, lease, license or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the

 

2



--------------------------------------------------------------------------------

property or assets of the Company or any of its subsidiaries is subject, which
would reasonably be expected to have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”) or materially affect the validity of the Acquired Shares or the legal
authority of the Company to comply in all material respects with the terms of
this Subscription Agreement; (ii) result in any violation of the provisions of
the organizational documents of the Company or any of its subsidiaries; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its subsidiaries or any of their
respective properties that would reasonably be expected to have a Material
Adverse Effect or materially affect the validity of the Acquired Shares or the
legal authority of the Company to comply in all material respects with this
Subscription Agreement.

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

a. If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

b. If Subscriber is not an individual, this Subscription Agreement has been duly
authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

c. The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of Subscriber and its subsidiaries, taken as a whole (a “Subscriber
Material Adverse Effect”) or materially affect the legal authority of Subscriber
to comply in all material respects with the terms of this Subscription
Agreement; (ii) if Subscriber is not an individual, result in any violation of
the provisions of the organizational documents of Subscriber or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect or materially affect the legal authority of
Subscriber to comply in all material respects with this Subscription Agreement.

 

3



--------------------------------------------------------------------------------

d. Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”)) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) satisfying the applicable requirements set forth on Schedule A,
(ii) is acquiring the Acquired Shares only for its own account and not for the
account of others, or if Subscriber is subscribing for the Acquired Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a qualified institutional buyer and Subscriber has full investment discretion
with respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Acquired Shares with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and shall provide the requested information on
Schedule A following the signature page hereto). Subscriber is not an entity
formed for the specific purpose of acquiring the Acquired Shares.

e. Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act or (iii) pursuant to another applicable exemption from
the registration requirements of the Securities Act, and that any certificates
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Company. Subscriber further acknowledges that there
have been no representations, warranties, covenants and agreements made to
Subscriber by the Company or any of its officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

g. Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended,
or any applicable similar law.

 

4



--------------------------------------------------------------------------------

h. In making its decision to purchase the Acquired Shares, Subscriber represents
that it has relied solely upon independent investigation made by Subscriber.
Subscriber acknowledges and agrees that Subscriber has received such information
as Subscriber deems necessary in order to make an investment decision with
respect to the Acquired Shares, including with respect to the Company, the
Seller, the Hostess Business and the Transaction. Subscriber represents and
agrees that Subscriber and Subscriber’s professional advisor(s), if any, have
had the full opportunity to ask such questions, receive such answers and obtain
such information as Subscriber and such undersigned’s professional advisor(s),
if any, have deemed necessary to make an investment decision with respect to the
Acquired Shares.

i. Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Company, and the Acquired
Shares were offered to Subscriber solely by direct contact between Subscriber
and the Company. Subscriber did not become aware of this offering of the
Acquired Shares, nor were the Acquired Shares offered to Subscriber, by any
other means. Subscriber acknowledges that the Company represents and warrants
that the Acquired Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

k. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Company. Subscriber acknowledges
specifically that a possibility of total loss exists.

l. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

m. Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States
and administered by OFAC (“OFAC List”), or a person or entity prohibited by any
OFAC sanctions program, (ii) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank
or providing banking services indirectly to a non-U.S. shell bank (collectively,
a “Prohibited Investor”). Subscriber agrees to provide law enforcement agencies,
if requested thereby, such records as required by applicable law, provided that
Subscriber is permitted to do so under applicable law. Subscriber represents
that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.) (the “BSA”), as amended by the USA

 

5



--------------------------------------------------------------------------------

PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Acquired Shares were legally
derived.

5. Registration Rights. The Company agrees that, within thirty (30) calendar
days after the consummation of the Transaction, the Company will file with the
SEC a registration statement registering the resale of the Acquired Shares (the
“Registration Statement”), and the Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable after the filing thereof; provided, however, that the Company’s
obligations to include the Acquired Shares in the Registration Statement are
contingent upon Subscriber furnishing in writing to the Company such information
regarding Subscriber, the securities of the Company held by Subscriber and the
intended method of disposition of the Acquired Shares as shall be reasonably
requested by the Company to effect the registration of the Acquired Shares, and
shall execute such documents in connection with such registration as the Company
may reasonably request that are customary of a selling stockholder in similar
situations.

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (c) if any of the conditions to Closing set forth in
Section 2 of this Subscription Agreement are not satisfied on or prior to the
Closing and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated at the Closing; provided, that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify Subscriber of the
termination of the Transaction Agreement promptly after the termination of such
agreement.

7. Trust Account Waiver. Subscriber acknowledges that the Company is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering dated August 13, 2015 (the “Prospectus”) available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of the
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Company, its public shareholders and the
underwriters of the Company’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
the Company to pay its tax obligations, if any, the cash in the Trust Account
may

 

6



--------------------------------------------------------------------------------

be disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Company entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its Representatives, hereby irrevocable waives any and all right,
title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Agreement.

8. Miscellaneous.

a. Subscriber acknowledges that the Company and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

b. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

c. Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned.

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

e. The Company may request from Subscriber such additional information as the
Company may deem necessary to evaluate the eligibility of Subscriber to acquire
the Acquired Shares, and Subscriber shall provide such information as may be
reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
This Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns, and the Sellers’ Representative (as defined in the Transaction
Agreement), which shall be a third-party beneficiary to this Subscription
Agreement and shall be entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if it were a party hereto.

 

7



--------------------------------------------------------------------------------

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

k. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

l. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATIN PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

GORES HOLDINGS, INC. By:  

 

 

Name:

Title:

Date: July         , 2016

 

8



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

   Signature of Joint Subscriber, if applicable:

By:                                                            
                                           

   By:                                     
                                                             

Name:

Title:

  

Name:

Title:

Name of Subscriber:    Name of Joint Subscriber, if applicable:

 

(Please print. Please indicate name and capacity of person signing above)

  

 

(Please Print. Please indicate name and capacity of person signing above)

 

Name in which shares are to be registered (if different):

   Date: July         , 2016 Email Address:    If there are joint investors,
please check one:    ¨ Joint Tenants with Rights of Survivorship    ¨
Tenants-in-Common    ¨ Community Property    Subscriber’s EIN:
                                                                                
Joint Subscriber’s EIN:                                          
                      Business Address-Street:    Mailing Address-Street (if
different):

 

 

City, State, Zip:

  

 

 

City, State, Zip:

Attn:    Attn: Telephone No.:                                          
                                           Telephone
No.:                                        
                                     Facsimile No.:
                                         
                                            Facsimile
No.:                                        
                                    

 

9



--------------------------------------------------------------------------------

Number of Acquired Shares subscribed for:

 

 

Price Per Acquired Share: $9.18032787

Aggregate Purchase Price: $                                 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

10



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  1. ¨ We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act (a “QIB”)).

 

  2. ¨ We are subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, and each owner of such account is a QIB.

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1. ¨ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

  2. ¨ We are not a natural person.

 

C. AFFILIATE STATUS

(Please check the applicable box)

SUBSCRIBER:

 

  ¨ is:

 

  ¨ is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

Schedule A-1



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

¨ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

¨ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

¨ Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

¨ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

¨ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

¨ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

¨ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

¨ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

¨ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

Schedule A-2